UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 Hampden Bancorp, Inc. (Name of Issuer) Common Stock ($0.01 par value) (Title of Class of Securities) 40867E107 (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: (X)Rule 13d-1 (b) ( )Rule 13d-1 (c) ( )Rule 13d-1 (d) *Theremainderof this cover page shall be filled out for a reporting person'sinitialfiling on thisform withrespectto thesubjectclass of securities,and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The informationrequired in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwisesubject to theliabilities of that section of the Act but shall be subject to all otherprovisions of the Act (however,see the Notes). CUSIP NO.40867E107 1NAME OF REPORTING PERSONS Hampden Bank Employee Stock Ownership Plan and Trust 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) 3SEC USE ONLY 4CITIZENSHIP OR PLACE OF ORGANIZATION Commonwealth of Massachusetts 5SOLE VOTING POWER 466,393 NUMBER OF SHARES BENE- 6SHARED VOTING POWER163,149 FICIALLY OWNED BY EACH 7SOLE DISPOSITIVE POWER 629,542 REPORTING PERSON WITH: 8SHARED DISPOSITIVE POWER0 9AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ( ) 11PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.2% 12TYPE OF REPORTING PERSON (See Instructions) EP ITEM 1(A) NAME OF ISSUER: Hampden Bancorp, Inc. ITEM 1(B) ADDRESS OF ISSUER'S PRINCIPAL EXECUTIVE OFFICES: 19 Harrison Avenue Springfield, MA 01102 ITEM 2(A) NAME OF PERSON FILING: The name of the person filing this statement (the "Reporting Person") is Hampden Bank Employee Stock Ownership Plan and Trust. ITEM 2(B) ADDRESS OF PRINCIPAL OFFICE: The addressof theprincipalofficeofthe Reporting Person is 19 Harrison Avenue, Springfield, MA 01102. ITEM 2(C) CITIZENSHIP: Commonwealth of Massachusetts ITEM 2(D) TITLE OF CLASS OF SECURITIES: This statement relates to Common Shares, par value $0.01 per share, of the Issuer ("Shares"). ITEM 2(E) CUSIP NUMBER:40867E107 ITEM 3IF THIS STATEMENT IS FILED PURSUANT TO RULES 13D-1(B) OR 13D-2(B), CHECK WHETHER THE PERSON FILING IS A: (a) [ ] Broker or dealer registered under Section 15 of the Exchange Act. (b) [ ] Bank as defined in Section 3(a)(6) of the Exchange Act. (c) [ ] Insurance company as defined in Section 3(a)(19) ofthe Exchange Act. (d) [ ] Investment companyregisteredunderSection 8 ofthe Investment Company Act. (e) [ ] An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E). (f) [x] An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F). (g) [ ] A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G). (h) [ ] A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act. (i) [ ] A church plan that is excluded from the definition of an investment company under Section 3(c)(14) oftheInvestment Company Act. (j) [ ]Group, in accordance with Rule 13d-1(b)(1)(ii)(J). ITEM 4 OWNERSHIP: (a) Amount beneficially owned: 629,542 (b) Percent of class: 9.2% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: 466,393 Shares (ii) Shared power to vote or to direct the vote: 163,149 Shares (iii) Sole power to dispose or to direct the disposition of: 629,542 Shares (iv) Shared power to dispose or to direct the disposition of: The Hampden Bank Employee Stock Ownership Plan and Trust (the “ESOP”) was formed in connection with the conversion of the holding company structure of Hampden Bancorp, Inc. Under the terms of the approval from the Massachusetts Commissioner of Banks authorizing the establishment of the ESOP, shares of Common Stock owned by the ESOP and allocated to participants are voted in the manner directed by participants. Unallocated shares and allocated shares as to which Participants have not directed the voting are required to be voted by the Trustee in a manner calculated to most accurately reflect the instructions received from the Participants regarding allocated stock, provided the Trustee determines such voting is in the best interests of the Participants and beneficiaries of the Plan. ITEM 5OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS. This item is not applicable. ITEM 6OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON. This item is not applicable. ITEM 7IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARIES WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY. This item is not applicable. ITEM 8IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF A GROUP. This item is not applicable. ITEM 9NOTICE OF DISSOLUTION OF GROUP. This item is not applicable. Item 10Certification Bysigningbelow Icertifythat,to the best of myknowledgeand belief,the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencingthe control of the issuer of thesecuritiesand were not acquired and are not held inconnection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 9, 2011 First Bankers Trust Services, Inc., as Trustee of Hampden Bank Employee Stock Ownership Plan and Trust /s/ Linda Shultz First Bankers Trust Services, Inc., as Trustee Name: Linda Shultz Title: Trust Officer
